internal_revenue_service number release date index number 468a ------------------ ------------------------------------------------------------ ------------- ----------------------------------------------- ----------------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-159496-04 date date in re taxpayer parent revised schedule of ruling amounts ------------------------------------- --------------------------------------------------------------------------------------------- ------------------------ --------------------------------------------------------------------------------------------- ------------------------ ------------------------------------- ----------------------------------- ------- -------- ---------------------- ----------------------- --------------------- ---------------------- plant location commission -------------------------------------------- year a d1 d2 d3 d4 dear ---------- additional correspondence for a revised schedule of ruling_amount in accordance with sec_1_468a-3 of the income_tax regulations with respect to taxpayer’s interest in plant and the related nuclear decommissioning reserve fund fund under the jurisdiction of the commission the required information for the schedule of ruling amounts was submitted pursuant to sec_1_468a-3 sec_301_9100-3 of the procedure and administration regulations for an extension of time to file a request for a revised schedule of ruling amounts for plant under sec_1 468a- this letter responds to taxpayer’s request dated date and on date taxpayer submitted a request for permission under plr-159496-04 i i for the period beginning d1 the relief requested under sec_301_9100-3 was granted in a letter dated date request for a revised schedule of ruling amounts taxpayer has represented the following facts and information relating to its taxpayer owns a percent of plant which is situated in location taxpayer is a single integrated electric utility engaged in the generation purchase transmission distribution and retail_sale of electricity plant was abandoned by submission of taxpayer’s decision to the nuclear regulatory commission on d2 the plant has been in the process of decommissioning from year through the current period taxpayer is subject_to the jurisdiction of commission which has authorized and determined nuclear decommissioning costs to be included in taxpayer’s cost of service for ratemaking purposes commission in order no --------- entered d3 used an estimated cost of dollar_figure----------------- ------- dollars as the estimated total cost of decommissioning taxpayer’s interest in plant the estimated cost of decommissioning plant is premised on the prompt removal dismantlement method the date plant was no longer included in taxpayer’s rate base under ratemaking used by commission in establishing or approving rates was d4 the taxable_year in which substantial costs of plant first occurred was ------- the funding_period as defined in sec_1_468a-3 extends from ------- to ------- the useful_life of plant as estimated when first included in rates was --- years ---- -------- through ------- the remainder of the originally estimated_useful_life for which the fund will be in effect is --- years ------- through ------- thus taxpayer has calculated its qualifying percentage to be -------- percent since the prior schedule was issued commission issued order no --------- requiring continuance of the cost of service requirement set in order no ---------- there are no proceedings pending before commission that may result in an increase or decrease in the amount of decommissioning costs for plant included in taxpayer’s cost of service for ratemaking purposes decommissioning is ------ percent the fair_market_value of the assets of fund as of the first day of the first taxable_year to which the schedule applies was dollar_figure--------------- the assumed after-tax rate of return to be earned by amounts collected for sec_468a provides that a taxpayer may elect to deduct the amount of payments made to a qualified nuclear decommissioning fund however sec_468a limits the amount_paid into the fund for any_tax year to the lesser amount of the nuclear decommissioning costs allocable to the fund that is included in the taxpayer’s cost of service for ratemaking purposes for the tax_year or the ruling_amount applicable to this year sec_468a provides that no deduction shall be allowed for any payment plr-159496-04 to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts the ruling_amount for any_tax year is defined under sec_468a as the amount which the secretary determines to be necessary to fund that portion of nuclear decommissioning costs which bears the same ratio to the nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the plant this term is further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate sec_468a of the code provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of the tax_year if the payment is made on account of this tax_year within ½ months after the close of the tax_year sec_1_468a-1 of the regulations defines the term nuclear sec_1_468a-1 of the regulations provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code an eligible_taxpayer as defined under sec_1_468a-1 is a taxpayer that has a qualifying interest in a nuclear power plant as defined under sec_1_468a-1 a qualifying interest is among other things a direct ownership_interest including an interest held as a tenant in common or joint tenant decommissioning costs or decommissioning costs to mean all otherwise deductible expenses to be incurred in connection with the entombment decontamination dismantlement removal and disposal of the structures systems and components of a nuclear power pant that has permanently ceased the production of electrical energy such term includes all otherwise deductible expenses to be incurred in connection with the preparation for decommissioning such as engineering and other planning expenses and all otherwise deductible expenses to be incurred with respect to the plant after the actual decommissioning occurs such as physical security and radiation monitoring expenses such term does not include otherwise deductible expenses to be incurred in connection with the disposal of spent nuclear fuel under the nuclear waste policy act of pub l an expense is otherwise deductible for purposes of sec_1_468a-1 if it would be deductible under chapter of the code without regard to 280b cash payments made or deemed made to a nuclear decommissioning fund during any_tax year shall not exceed the lesser_of the cost of service amount applicable to the nuclear decommissioning fund for such tax_year or the ruling_amount applicable to the nuclear decommissioning fund for such tax_year sec_1_468a-2 of the regulations provides that the maximum amount of sec_1_468a-3 of the regulations provides that in general a schedule of plr-159496-04 ruling amounts for a nuclear decommissioning fund is a ruling specifying annual payments that over the tax years remaining in the funding_period as of the date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event more than the amount of decommissioning costs allocable to the fund sec_1_468a-3 bases the schedule of ruling amounts on the reasonable assumptions and determinations used by the applicable public_utility commission s in establishing or approving the amount of decommissioning costs to be included in the cost of service for ratemaking purposes taking into account amounts that are otherwise required to be included in the taxpayer’s income under sec_88 of the code and the regulations thereunder each schedule of ruling amounts shall be based on the public_utility commission’s reasonable assumptions concerning i the after-tax rate of return to be earned by the amounts collected for decommissioning ii the total estimated cost of decommissioning the nuclear power plant and iii the frequency of contributions to the nuclear decommissioning fund for a tax_year sec_1_468a-3 of the regulations permits the service to provide a sec_1_468a-3 of the regulations provides that the funding_period for a schedule of ruling amounts identical to the schedule proposed by the taxpayer but no such schedule shall be provided by the service unless the taxpayer’s proposed schedule is consistent with the principles and provisions of this section nuclear decommissioning fund is the period that begins on the first day of the first taxable_year for which a deductible payment is made or deemed to be made to such nuclear decommissioning fund and ends the later of i the last day of the taxable_year that includes the estimated date on which decommissioning costs of the nuclear power plant to which the nuclear decommissioning fund relates will no longer be included in the taxpayer’s cost of service for ratemaking purposes or ii the last day of the taxable_year that includes the estimated date on which the nuclear power plant to which the nuclear decommissioning fund relates will no longer be included in the taxpayer’s rate base for ratemaking purposes decommissioning costs allocable to a nuclear decommissioning fund is the taxpayer’s share of the total estimated cost of decommissioning the nuclear power plant multiplied by the qualifying percentage estimated cost of decommissioning a nuclear power plant is the reasonably estimated cost of decommissioning used by the applicable public_utility commission in establishing or approving the amount of these costs to be included in cost of service for ratemaking purposes sec_1_468a-3 of the regulations provides that in general the total sec_1_468a-3 of the regulations provides that the amount of sec_1_468a-3 of the regulations provides that the qualifying sec_1_468a-3 of the regulations provides that a taxpayer’s share of the plr-159496-04 total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning such plant multiplied by the taxpayer’s qualifying interest in the plant percentage for any nuclear decommissioning fund is equal to the fraction the numerator of which is the number of taxable years in the estimated period for which the nuclear decommissioning fund is to be in effect and the denominator of which is the number of taxable years in the estimated_useful_life of the applicable nuclear power plant under sec_1_468a-3 of the regulations the estimated period for which a nuclear decommissioning fund is to be in effect a begins on the later of the first day of the first taxable_year for which a deductible payment is made to the nuclear decommissioning fund or the first day of the taxable_year that includes the date that the nuclear power plant begins commercial operation and b ends on the last day of the taxable_year that includes the estimated date on which the nuclear power plant to which the nuclear decommissioning fund relates will no longer be included in the taxpayer’s rate base for ratemaking purposes likewise under sec_1_468a-3 the estimated_useful_life of a nuclear power plant a begins on the first day of the taxable_year that includes the date that the plant begins commercial operations and b ends on the last day of the taxable_year that includes the estimated date on which the nuclear power plant will no longer be included in the taxpayer’s rate base for ratemaking purposes 468a-3 d ii and iii the estimated date on which the nuclear power plant to which the nuclear decommissioning fund relates will no longer be included in the taxpayer’s rate base for ratemaking purposes is determined under the ratemaking assumptions used by the applicable public_utility commission in establishing or approving rates during the first ratemaking proceeding in which the nuclear power plant was included in the taxpayer’s rate base any unit thereof sec_1_468a-1 of the regulations further defines the term nuclear power plant as any nuclear power reactor that is used predominantly in the trade_or_business of the furnishing or sale of electric energy if the rates for such furnishing or sale as the case may be have been established or approved by a public sec_468a of the code defines the term nuclear power plant as including sec_1_468a-3 of the regulations provides that for purposes of section sec_1_468a-3 of the regulations provides that the internal revenue plr-159496-04 utility commission each unit ie nuclear reactor located on a multi-unit site is a separate nuclear power plant service shall not provide a taxpayer with a schedule of ruling amounts for any nuclear decommissioning fund unless the public_utility commission that establishes or approves the rates for electric energy generated by the plant has determined the amount of decommissioning costs to be included in the taxpayer’s cost of service for ratemaking purposes and has disclosed the after-tax rate of return and any other assumptions and determinations used in establishing or approving the amounts be submitted by a taxpayer in order to receive a ruling_amount for any taxable_year sec_1_468a-3 of the regulations enumerates the information required to sec_1_468a-3 of the regulations provides that any taxpayer that has obtained a schedule of ruling amounts must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline for the 10th taxable_year that begins after the taxable_year in which the most recent schedule of ruling amounts was received the first taxable_year to which the revised schedule of ruling amounts applies shall be the 10th taxable_year that beings after the taxable_year in which the most recent schedule of ruling amounts was received sec_1_468a-3 of the regulations provides that a taxpayer is required to request a revised schedule of ruling amounts for a nuclear decommissioning fund if a any public_utility commission that establishes or approves rates for the furnishing or sale of electric energy generated by a nuclear power plant to which the nuclear decommissioning fund relates increases the proposed period over which decommissioning costs of the nuclear power plant will be included in cost of service for ratemaking purposes adjusts the estimated date on which the nuclear power plant will no longer be included in the taxpayer’s rate base for ratemaking purposes or reduces the amount of any decommissioning costs to be included in cost of service for any taxable_year and b the taxpayer’s most recent request for a schedule of ruling amounts did not provide notice to the service of the action by the public_utility commission sec_1_468a-3 of the regulations provides that any taxpayer that has previously obtained a schedule of ruling amounts can request a revised schedule of ruling amounts such a request must be made in accordance with the rules of sec_1_468a-3 the internal_revenue_service shall not provide a revised schedule of ruling amounts applicable to a tax_year in response to a request for a schedule of ruling amounts that is filed after the deemed deadline date for such tax_year taxpayer is allowed a deduction for the taxable_year in which the taxpayer makes a cash payment or is deemed to make a cash payment to a nuclear decommissioning fund sec_1_468a-7 of the regulations provides in general that an eligible plr-159496-04 only if the taxpayer elects the application of sec_468a of the code a separate election is required for each nuclear decommissioning fund and for each taxable_year with respect to which payments are to be deducted under sec_468a in the case of an affiliated_group_of_corporations that join in filing a consolidated_return for a taxable_year the common parent must make a separate election on behalf of each member whose payments to a nuclear decommissioning fund during such taxable_year are to be deducted under sec_468a the election under sec_468a for any taxable_year is irrevocable and must be made by attaching a statement election statement and a copy of the schedule of ruling amounts provided pursuant to the rules of sec_1 468a- to the taxpayer’s federal_income_tax return or in the case of an affiliated_group_of_corporations that join in filing a consolidated_return the consolidated_return for such taxable_year the return to which the election statement and a copy of the schedule of ruling amounts is attached must be filed on or before the time prescribed by law including extensions for filing the return for the taxable_year with respect to which payments are to be deducted under sec_468a taxpayer in relation to the requirements set forth in sec_468a of the code and the regulations thereunder based solely on these representations we reach the following conclusions we have examined the representations and information submitted by the the taxpayer has a qualifying interest in the plant and is therefore an eligible_taxpayer under sec_1_468a-1 and of the regulations the commission has authorized decommissioning costs to be included in the taxpayer’s cost of service for ratemaking purposes as required by sec_1 g of the regulations the qualifying percentage under sec_1_468a-3 of the regulations is calculated to be -------- percent the maximum amount of cash payments made or deemed made to the fund during any taxable_year is restricted to the lesser amount of the decommissioning cost applicable to the fund or the ruling_amount applicable to the fund as set forth under sec_1_468a-2 of the regulations the taxpayer has proposed a schedule of ruling amounts which meets the requirements of sec_1_468a-3 and of the regulations the annual payments specified in the proposed schedule of ruling amounts are based on the reasonable assumptions and determinations used by the commission and will result in a projected fund balance at the end of the funding_period equal to or less than the amount of decommissioning costs allocable to the fund plr-159496-04 schedule of ruling amounts satisfies the requirements of sec_468a of the code the following schedule of ruling amounts is specifically approved for the commission based on the above determinations we conclude that the taxpayer’s proposed approved revised schedule of ruling amounts taxable years ------- through ------- for the commission dollar_figure------------- each year ------- through ------- approval of the schedule of ruling amounts is contingent on there being no the approved schedule of ruling amounts is relevant only to those payments change in the facts and circumstances known or assumed at the time this ruling is issued if any of the events described in sec_1_468a-3 of the regulations occur in future years the taxpayer must request a review and revision of the schedule of ruling amounts under sec_1_468a-3 the taxpayer is required to file such a request on or before the deemed payment deadline date for the first taxable_year in which the rates reflecting such action became effective made to the fund payments allocable to any funds other than the fund cannot qualify for purposes of the deduction under the provisions of sec_468a of the code as stated above payments made to the fund can qualify only to the extent that they do not exceed the lesser_of the decommissioning costs applicable to the fund or the ruling amounts applicable to the fund in the taxable_year federal_income_tax consequences of the above described facts under any other provision of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent attached with the required election statement to the taxpayer’s federal_income_tax return for each taxable_year in which the taxpayer claims a deduction for payments made to the fund we are sending a copy of this letter_ruling to the industry director pursuant to sec_1_468a-7 of the regulations a copy of this letter must be except as specifically set forth above no opinion is expressed concerning the plr-159496-04 natural_resources and construction lm nrc enclosures cc copy of this letter copy for sec_6110 purposes sincerely yours peter c friedman senior technician reviewer branch passthroughs and special industries
